DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 5/10/22 has been considered and placed of record.  The initialed copy is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is claiming the alignment of the two elements when the eyewear is placed in the case.  This function is inherently performed by the limitation in the last paragraph of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alhaideri et al. (US 2020/0073148).
	Re claims 1, 16 and 20, the reference discloses an eyewear charging system 400 (figs 1,2&4) having, inter alia, an eyewear 52/404 to be worn by a user, a battery 420, at least one recipient charging element 49 and a case 10/402 to accommodate the eyewear, the charging case having at least one source charging element 54/406 to interface with the recipient charging element 49 of the eyewear 52 to charge the battery  420 (para 20) and at least one alignment guide 58 (para 22-23) that forces the two elements together for charging.  See figs 1, 2 and 4; para 20-23.  The wearable device is placed in the cavity 13 of the charging case.  It further has a lid 24 coupled to the base.  Note, method steps would have followed the structural limitations in order to make the device. 
The reference does not expressly disclose the eyewear being a virtual reality-type eyewear.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any type of eyewear, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice.
	Re claims 2, 3, 17 and 18, the alignment of the two elements is set when the eyewear is placed in the case and in a specific position (para 22-23).
	Re claims 4, 7, 10 and 19, the reference discloses the eyewear has a set of temples, the charging case has temple blocks to support the temples of the glasses and alignment guides to ensure the eyewear is in a specific position in the case.  However, it does not disclose the guides having indentations on the temple blocks or a cavity to ensure proper seating.  It is a common knowledge to have an indentation or a seat or a cavity to ensure proper seating of the device.  Therefore, it would have been obvious to have included any type of indentation/seat/cavity on the block to ensure proper and secure seating of the temples on the supporting blocks.
	Re claim 5, the reference does not disclose the alignment guides being pins.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any appropriate type of guides including pins, since it has been held to be within the general skill of a worker in the art to select a known materiale on the basis of its suitability for the intended use as a matter of obvious design choice.
	Re claim 6, the reference discloses the alignment guides being magnets (para 22).
	Re claim 9, the reference does not mention the guides may prevent disengaging from a jolt experience by the charging case.  It is a common knowledge to modify the guides to ensure the temples do not disengage from a jolt of the casing.  It would have been obvious to have used stronger magnets to ensure the charging elements do not dislodge should a jolt happened.
	Re claim 13, couplings including connectors are provided between the elements (para 25).
	Re claim 15, the reference discloses an additional battery 42 inside a case for charging the battery inside the wearable device (fig 3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alhaideri et al. (US 2020/0073148) in view of Trail (US 2020/096774).  Alhaideri does not disclose the charging wirelessly.  It is a common knowledge charging a battery maybe done wired or wirelessly.  Trail exemplified a wearable display device charging its power source wired and wirelessly (fig 2). Therefore, it would have been obvious to have charged the wearable device by wire or wireless as exemplified by Trail because wireless charging is safe and convenience.

Allowable Subject Matter
Claims 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Document WO201866346A1 teaches an eyewear case having charging feature.
Document US10993515 teaches an eyewear and case for charging.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087